Citation Nr: 0401564	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  02-20 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
weather injury to the left foot.

2.  Entitlement to service connection for residuals of cold 
weather injury to the right foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk




INTRODUCTION

The veteran served on active duty from April 1952 to April 
1955 and from February 1956 to January 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2002 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied service connection for 
residuals of cold weather injuries to the veteran's left foot 
and to his right foot.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.

A review of the claims file reveals that the veteran received 
various correspondences from VA pertaining to his claim.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that, if VA has failed to 
specifically discuss the required notice to the veteran of 
the information and evidence necessary to substantiate his 
claim, to indicate what portion of any such information or 
evidence is to be provided by which party, and failed to 
discuss whether the documents that it referenced, or any 
other document in the record, VA did not satisfy the standard 
set forth by the VCAA.  More specifically, VA has failed to 
adequately discuss their amended duty to notify the veteran 
regarding his claim for service-connected benefits.  
Moreover, VA failed to inform the veteran which evidence VA 
will seek to provide and which evidence the veteran is 
responsible for providing, citing Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Consequently, a general letter addressing these provisions is 
insufficient.  The correspondence must be very specific as to 
what evidence the veteran is responsible for.   If VA failed 
to discuss the notice requirement, VA did not consider all 
applicable provisions of law and provide an adequate 
statement of reasons or bases for its decision.  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  In the 
veteran's case, such notification to him has not met the 
standard required under the Quartuccio and Charles cases; 
therefore, this is a violation of due process that must be 
addressed before the Board can move forward with this claim. 

Although the veteran had two periods of service, service 
medical records from his first period of service have not 
been associated with the claims folder.  These should be 
obtained.

Finally, the Board further notes that during the most recent 
VA examination, conducted in July 2001, the veteran's claims 
file was not available for review by the examining physician.  
Hence, this case must be remanded to afford the veteran a 
more contemporaneous examination, to include the examining 
physician's review of the entire record, prior to a final 
adjudication of the veteran's claim.  See Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993); Procelle v. Derwinski, 
2Vet. App 629, 632 (1992).  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter, prepared by the RO, not 
specifically addressing the disability 
and entitlement at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for residuals of cold 
weather injury to his left foot and to 
his right foot, particularly those who 
treated him within the year immediately 
following his separation from active 
military service.  After securing the 
necessary release, the RO should obtain 
copies of those records that are not 
already in the claims file, and have them 
associated with the claims folder.  

3.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file copies of the veteran's 
available service medical records from 
the United States Marine Corps, in which 
he served from April 1952 to April 1955.  
All attempts to procure records should be 
documented in the veteran's file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard.  

4.  After associating all relevant 
records received, as noted above, the RO 
is to arrange for the veteran to undergo 
a protocol VA examination for cold 
weather injuries.  It is imperative that 
that the veteran's entire claims file, to 
include the service medical records, be 
made available to, and be received by the 
examining physician in conjunction with 
the examination.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  All appropriate tests are to 
be performed and X-rays, if applicable, 
taken.  All examination findings, along 
with the complete rationale for each 
opinion expressed, should be set forth in 
a written report.

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  Thereafter, the RO should 
readjudicate this claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


